Third District Court of Appeal
                               State of Florida

                         Opinion filed April 28, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-706
                       Lower Tribunal No. F07-4947
                          ________________


                         Tyree Patrick Walker,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Zachary James, Judge.

     Tyree Patrick Walker, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, HENDON and GORDO, JJ.

     PER CURIAM.

     Affirmed.